COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:      $4,416.00 in United States Currency v. The State of Texas

Appellate case number:    01-13-00514-CV

Trial court case number: 11-CV-1941

Trial court:              122nd District Court of Galveston County

       On July 3, 2013, we abated this appeal to allow appellant or the State to obtain, or to
permit the trial court to execute, “a written, signed order granting the State’s non-suit.” On
August 5, 2013, the trial-court clerk responded to our abatement order, stating: “Once a Notice of
Non-Suit is filed, it is deemed granted, so there is no need for an Order to be signed. There is not
an Order of Non-Suit in the courts [sic] file, only a Notice of Non-Suit.”
        A notice of non-suit is not self-executing; although the execution of a written order
granting a non-suit may be ministerial, the trial court still must sign an order granting the non-
suit before the trial-court case becomes final. See Travelers Ins. Co. v. Joachim, 315 S.W.3d
860, 862 (Tex. 2010); Iacono v. Lyons, 6 S.W.3d 715, 716–17 (Tex. App.—Houston [1st Dist.]
1999, no pet); Harris County Appraisal Dist. v. Wittig, 881 S.W.2d 193, 194 (Tex. App.—
Houston [1st Dist.] 1994, no pet.).
        Accordingly, we continue the abatement in this case for an additional 20 days. Unless
the trial court executes a written order granting the State’s notice of non-suit and the trial-
court clerk files a supplemental clerk’s record containing the trial court’s written, signed
order granting the non-suit within 20 days of the date of this order, this appeal will be
dismissed for want of jurisdiction. This appeal will be reinstated either upon the filing of the
supplemental clerk’s record containing the trial court’s written order granting the non-suit or 21
days from the date of this order, whichever occurs first.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court


Date: August 19, 2013